Citation Nr: 1309249	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  10-27 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to reimbursement of medical expenses by the Department of Veterans Affairs (VA) for the cost of non-VA medical treatment at a private medical facility on April 17, 2008.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 
INTRODUCTION

The Veteran had active service from November 1982 to February 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 medical reimbursement decision of the Department of Veterans Affairs Medical Center (VAMC) in Tampa, Florida. 

The Veteran requested a videoconference Board hearing.  The requested hearing was conducted by the undersigned Veterans Law Judge in May 2011.  


REMAND

The Veteran seeks payment or reimbursement for private medical care rendered on April 17, 2008, the final day of a three-day private hospitalization.  The Veteran, after discussion with the VAMC on April 15, 2008, called 911 and was transported to a private emergency department.  The Veteran was admitted to the private facility from the emergency department.  Under 38 U.S.C.A. § 1725, a Veteran may be entitled to VA payment or reimbursement of emergency services rendered to a Veteran for a non-service-connected condition in a non-VA facility.  VA has paid for the emergency transportation and emergency care the Veteran received on April 15, 2008 and April 16, 2008.  

However, VA determined that the Veteran was stabilized by April 17, 2008, and could have been transferred to a VA facility.  The Veteran testified that she agreed that she was stable on April 17, 2008, and testified that she did not know why she was not transferred.  (May 2011 Videoconference Hearing Transcript (Tr.) at 4, 5.)  

Claims for payment or reimbursement of the costs of treatment not previously authorized may only be approved for continued, non-emergency treatment, if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), and the transfer of the Veteran was not accepted; and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to a VA facility (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients, at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.121(b) (2012) 

The Veteran testified, at her May 2011 videoconference hearing before the Board, that she advised the private hospital upon admission that she was a Veteran and had no insurance because she was supposed to obtain care at VA.  The Veteran testified that she did not know why she was not transferred to a VA facility.  Only one private billing record is associated with the claims file.  That record reflects that the facility was aware that the Veteran had no insurance other than her eligibility for VA care.  However, the facility has not provided any records other than the emergency department record, laboratory examination reports, physician notes, and a discharge summary.  While these records demonstrate that the Veteran's physicians did not attempt to contact VA, the records do not demonstrate that the physicians who wrote those notes were the only individuals who would have been designated to make contact with VA.  The Veteran was not notified of the criteria under 38 C.F.R. § 17.121(b) for entitlement to payment for continued care, and did not seek further development of records which might provide evidence related to those criteria.  The Veteran should be afforded an opportunity to attempt to obtain additional records, if any are available.  

The VAMC has acknowledged that the Veteran called VA on April 15, 2008, about her symptoms, before she called 911.  However, the Board is unable to find any record associated with the claims file or with the virtual (electronic) record on file which reflects notation of this call.  Thus, it is not clear that the records obtained would document a request for transfer from the private facility where the Veteran was hospitalized in April 2008, if such call were made.  In particular, the Board notes that no record of any type for the Veteran dated in 2008 until October 2008 is associated with the record, even though more than 400 pages of electronic records are associated with the claims file.  The VAMC may have reviewed records of some type for April 2008 which are not associated with the claims file.  These records should be identified and associated with a file reviewable by the Board on appellate review.  

Accordingly, the case is REMANDED for the following actions:

1.  Notify the Veteran of the criteria for reimbursement or payment for continued, non-emergency treatment, and notify her of the types of evidence that might substantiate her claim for such care.  38 C.F.R. § 17.121 (2012) 

2.  Ask the VAMC to associate with the claims file or a record accessible to the Board on appeal all records pertaining to the Veteran dated in April 2008.  In particular, the VAMC should provide records which show that the Veteran called VA on April 15, 2008 about the symptoms which led to her private emergency care and hospitalization that day.  

3.  Afford the Veteran an opportunity to request that the business services section of the private facility at which she was hospitalized from April 15, 2008 to April 17, 2008 provide all records of the contacts between the hospital and VA pertinent to her hospitalization, or, alternatively, provide a copy of the procedures followed by the business office in April 2008 for care provided to Veterans with no private insurance.  

4.  If the private facility provides records which reflect that the facility contacted VA regarding the Veteran's care, conduct any other development necessary, including obtaining evidence as to whether the VAMC was available to accept transferring patients on April 17, 2008, if such information is necessary.  



5.  Then, request any medical opinion or review required to adjudicate the reimbursement claim.  

6.  Readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL A. HERMAN  
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



